Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTON
Status of Claims
Claims 1-16 are currently pending. 
Priority
Instant application 17226951, filed 04/09/2021 claims benefit as follows:

    PNG
    media_image1.png
    98
    433
    media_image1.png
    Greyscale
.
Information Disclosure Statement
All references from the IDS received 104/09/2021 and 11/16/2021 have been considered unless marked with a strikethrough.
Response to Restriction Election
	In the response received 09/06/2021, Applicant elects group I claims 1-8 drawn to an anti-degradant composition.  The election is made with traverse.  No argument is presented in the traversal.  Therefore, the restriction is deemed proper and therefore made FINAL.  Rejoinder will be considered on identification of an allowable product claim from this group.
	Claims 9-16 are withdrawn as not reading on an elected group.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over article to the article to Xing et al. (“the X article”, made of record on the IDS).
The X article teaches:
	
    PNG
    media_image2.png
    84
    206
    media_image2.png
    Greyscale
 in for example FIG 3.  This compound meets the limitations of R1 and R2 = Me.  Further, the X article teaches another compound BBPD that also has similar properties but R1 and R2 = H in this case.
	Thus, the X article teaches that compounds having the 3 aryl ring structure are expected to have similar properties.  It should be noted that instant claim 1 does not require the second anti-degradant compound to have a defined structure just that the structure is different from formula I.
	The X article fails to teach a composition containing two compounds each being an anti-degradant.
	In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong A of KSR applies – combining prior art elements according to known methods to yield predictable results.  The X article teaches two compounds both known as anti-degradants, applying KSR one could readily combine these two and would predict anti-degradant properties.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.
	With respect to claim 8, this claim relates to concentrations of agents.
	The X article fails to teach compositions of two components as stated above and thus the X article fails to teach specific concentrations/ratios of reagents.  However, it would have been prima facie obvious to one having ordinary skill in the art to optimize concentrations of reagents in order to optimize the anti-degradant properties each agent individually is taught to have.  Thus, the antioxidant properties are viewed as a result effective variable in that changing the concentrations of antioxidants would be expected to impact the overall antioxidant properties of the composition.  One skilled in the art would expect success because both agents are known to have anti-degradant properties and one is motivated to optimize in order to maximize these properties.   See MPEP 2144.04 incorporated by reference herein. 


Claim 1-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over US-3432460 (“the ‘460 patent”, made of record on the IDS).
The ‘460 patent teaches compositions as mixtures:

    PNG
    media_image3.png
    83
    256
    media_image3.png
    Greyscale

The ‘460 patent teaches and overlapping genus in the same field of endeavor as stabilizers in polymers such as rubber (column 1, lines 25 to 30).  The genus is:

    PNG
    media_image4.png
    324
    384
    media_image4.png
    Greyscale

In this case, R can be hydrogen, and R’ and R’’ can be and alkyl group having 1 to 12 carbons wherein the sum of carbon atoms in R’ and R’’ is from 3 to 24.  This is a teaching that carbon chains of different lengths can be found on the same ring.  For example, if R’ is methyl and m = 2 and n = 0 then another R’ could be a methyl and an ethyl group. 
The ‘460 patent fails to teach an anticipating specie.
However, the ‘460 patent teaches an overlapping genus in the same field of endeavor.  It would have been prima facie obvious to arrive at the substitution patterns of claim 1 and the alkyl substitution patterns of claim 2-4 because in the same field of endeavor the ‘460 patent teaches an overlapping genus. In this case, structurally similar compound are expected to have similar properties.  Changes in alkyl groups as suggested by the ‘460 patent would be expected to produce stabilizers of rubber.
According to MPEP 2144.09: 
 I.    REJECTION BASED ON CLOSE STRUCTURAL SIMILARITY IS FOUNDED ON THE EXPECTATION THAT COMPOUNDS SIMILAR IN STRUCTURE WILL HAVE SIMILAR PROPERTIES
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c).
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

With respect to claims 6-7, the ‘460 patent teaches antidegradation as antioxidation and antiozoneants which can be viewed as antipolutants, and further the ‘460 patent suggests using mixtures at column 2 lines 15-20.  The table suggest mixers having overlapping ratios meeting the 1:6 to 6:1 limitation.  The ‘460 patent teaches rubber compositions, and using these compounds and compositions for rubber articles (column 1, lines 40-45).
The ‘460 patent fails to teach the different concentrations.  However it would have been prima facie obvious to one having ordinary skill in the art to optimize the compound concentration in order to maximize the antidegradent properties of the composition.  Further, concentration is a result effective variable and falls under routine experimentation absent unexpected results.

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over US-3432460 (“the ‘460 patent”, made of record on the IDS) in view of US-4647328 (“the 732 patent”, made of record on the IDS).
The ‘460 patent teaches as disclosed above and at least those teachings are incorporated by reference herein.
The ‘460 patent fails to teach PPD.
The ‘328 patent teaches a series of PPD compounds  
(19)   The disubstituted PPD used in the undertread composition is preferably selected from the group consisting of N,N'-dialkyl-p-phenylenediamine, N-alkyl-N'-phenyl-p-phenylenediamine and mixtures thereof. The alkyl group may have up about 18 carbon atoms and may, for example, be an isopropyl, 1,4-dimethylpentyl, 5-methylheptyl, 1,3-dimethylbutyl or octyl group. Excellent resuls are obtained using a N-1,3 dimethylbutyl-N'-phenyl -PPD or other alkyl-aryl PPD such as Santoflex 13, Wingstay 300, UOP 588 or Vulkanox 4020. Good results are also obtained when part or all of the PPD antiozonant is a dialkyl PPD such as UOP 88 or UOP 288. It is important to avoid use of substantial amounts of diaryl PPD's, such as Wingstay 100, in the undertread.

Further, the ‘328 patent teaches use of mixtures.  These compounds serve antioxidant purposes a similar purpose to the compounds of the ‘460 patent.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong B of KSR applies – substituting one article for another.  The primary reference teaches mixtures of antioxidants but fails to teach the antioxidant PPD.  One skilled in the art could readily substitute a PPD for into a mixture of the primary reference since they compounds from each reference are known as antioxidant and/or as antidegradents.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-19 of U.S. Patent No. 11008281 (“the ‘281 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘281 patent teach anti-degradant compositions having overlapping structure, ratios, and IPPD for example.


Conclusions
	No claims allowed.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622